Hale, J.
The substantial error, of which complaint is made in this case, is, that the affidavit upon which the piosecution was based, does not state any offense under the ordinance under which the prosecution was had.
*330We have no knowledge of the terms of this ordinance, except that which we learn from the brief of counsel lor plaintiff in error, to which a copy is attached; it is not made a part of the record. In the absence oi the ordinance from the record this cóurt cannot determine this question. It it is sought to have the validity of the ordinance, or the sufficiency of the affidavit under the ordinance, determined, the ordinance should, in some way, be brought into the record.
For this purpose a reviewing court will not take judicial notice of the ordinance.
The judgment of the court of common pleas, affirming the judgment oi the mayor’s court, is affirmed.